 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MICHELLE J KINNUCAN,                             CASE NO. C20-1309 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          NATIONAL SECURITY AGENCY,

14                                 Defendant.

15
            The following minute order is made by the direction of the court, the Honorable Marsha
16
     J. Pechman, United States District Judge:
17
            The Court GRANTS the Parties’ stipulated motion. (Dkt. No. 15.) The proposed briefing
18
     scheduled is adopted. The clerk is ordered to provide copies of this order to all counsel.
19
            Filed June 29, 2021.
20
                                                    William M. McCool
21
                                                    Clerk of Court
22
                                                     s/Paula McNabb
                                                     Deputy Clerk
23

24


     MINUTE ORDER - 1
